DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed September 14, 2020, and June16, 2021 have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP2013/168293A), and in view of Bauer et al. (CN103824987A).

claim 1, Takeshi discloses a battery pack comprising a battery core pack housed in an outer case where a gas discharge hole [Explosion proof seal valve,  0022] is closed with a breathable waterproof sheet (Ventilation film 24 which is a gas-permeable membrane, [0029]),
	wherein a design sheet covering the breathable waterproof sheet is fixed to the outer case (Protector 25 is mounted on the first support surface 39 of explosion proof valve 21 mounted on the outer battery lower case 11 [0026-0027, Fig. 4], [0030, Fig. 5 below]), 

    PNG
    media_image1.png
    328
    377
    media_image1.png
    Greyscale

(Takeshi Fig. 4)

    PNG
    media_image2.png
    542
    985
    media_image2.png
    Greyscale



(Takeshi Fig. 5 modified for illustration)

	the outer case further includes a gas groove on an adhesive surface where the design sheet is fixed and the gas groove communicates with a discharge side of the breathable waterproof sheet (Where the guide grooves 63 on support surface 39 (adhesive surface) are located on the discharge side of air permeable (waterproof) membrane 24 as shown in Figure 5 (below) and communicate with notches 61 to vent gas, [0035-0036]).
	While Takeshi discloses a battery with a gas vent but does not explicitly, teach adhesive connection on the design sheet surface.
Bauer discloses a battery with a gas vent [0008] and further teaches bracket body 31.1 (including diaphragm protector 51.1 or design sheet), membrane 45 may be connected by gluing [0048]. 
	In the instant case, it would be obvious to one of ordinary skill in the art to modify the design sheet of Takeshi by using glue to connect the structure as taught by Bauer, in order to successfully adhere the components of the battery pack
	The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	As to claim 2, Takeshi discloses the outer case (explosion proof valve 21, [Abstract]) includes a first adhesive surface (support surface 40, [0028], and support surface 40 and is adhesively fixed by an appropriate adhesive [0029]) where the breathable waterproof sheet is attached (gas-permeable membrane 24, [0029]), on an outer side of an outer peripheral edge of the gas discharge hole (Opening 27, [0026] see Fig. 5),


    PNG
    media_image3.png
    801
    1090
    media_image3.png
    Greyscale

(Takeshi Fig. 5 modified for illustration)

	 and further includes a second adhesive surface (Support surface 39) where the design sheet (Protector 25) is attached, on an outer side of an outer peripheral edge of the first adhesive surface [0035], the gas groove (guide groove 63, [0036]) is provided on the second adhesive surface (See Fig. 5 above), 
	the first adhesive surface (Support surface 40) is disposed on an inner side of the second adhesive surface (Support surface 39, Fig. 5 [0028], and the design sheet attached to the second adhesive surface has a larger area than an area of the Protector 25 is mounted on the first support surface 39, [0030] Fig. 5).

	As to claim 3, Takeshi discloses a battery with a gas vent and the gas groove includes a plurality of the gas grooves (Four guide groves 63 and four notches 61 [0034-0035]) however Takeshi is silent on the plurality of rows of grooves.
	Bauer discloses a battery with a gas vent and further teaches between the membrane support grid tabs 53.1, 53.2 configured with multiple grid opening is in the form of gas passage holes 55.1, 55.2 for housing the degassing chamber 23 [0039]. 
	It is the examiner’s position that the grid openings (with the appearance of a groove within the bracket body and divided into rows Fig. 8 below) of Bauer would serve the same purpose as the instant application’s claimed grooves by allowing the gas to travel within the bracket body and vent outside the housing.
Where the multiple grid openings would serve as grooves.	
	the plurality of the gas grooves comprise a plurality of rows of the plurality of the gas grooves provided on the second adhesive surface (71.1 and 71.3 can be bonded, [0048], see Figs. 4, 8 below).

    PNG
    media_image4.png
    475
    577
    media_image4.png
    Greyscale

(Bauer Fig. 8 annotated)

    PNG
    media_image5.png
    585
    533
    media_image5.png
    Greyscale

(Bauer Fig. 4 annotated)
	This preferred design makes simple and cost-effective production [0022].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeshi to incorporate the grid structure with gas passage of Bauer to reduce manufacturing cost.

	As to claim 4, the rejection of claim 3 is incorporated, Takeshi discloses a battery with a gas vent but is silent on the plurality of the gas grooves are disposed in a grid pattern.
Bauer discloses a battery with a gas vent and further teaches multiple grid opening is in the form of gas passage holes 55.1, 55.2 for housing the degassing chamber 23 [0039]. Where the multiple grid openings would serve as grooves (see Fig. 4 above).

	As to claim 5, the rejection of claim 2 is incorporated, Takeshi discloses a large recess is provided on a surface of the outer case (Explosion proof valve case 21, [0036], Fig. 1), a bottom of the large recess serves as the second adhesive surface (support surface 39), a small recess is further provided on the second adhesive surface, and a bottom surface of the small recess serves as the first adhesive surface (support surface 40).

    PNG
    media_image1.png
    328
    377
    media_image1.png
    Greyscale

(Takeshi Fig. 4)

	

    PNG
    media_image6.png
    525
    699
    media_image6.png
    Greyscale

(Takeshi Fig. 5 modified for illustration))

	As to claim 6, the rejection of claim 5 is incorporated, Takeshi discloses the large recess is deeper than a thickness of the design sheet (Protector 25 or design sheet, [0030]), and the design sheet is attached to the second adhesive surface in a state where a surface of the design sheet does not protrude from the surface of the outer case (The thickness of the protector 25 is equivalent the difference in level from the rim portion of 38 f the explosion-proof valve case 22 to the first support surface 39 [0030]. Providing a flush mount.

 claim 7, the rejection of claim 5 is incorporated, Takeshi discloses the small recess is deeper than a thickness of the breathable waterproof sheet [0029], an air layer is provided between the breathable waterproof sheet and the design sheet [0029], and the air layer communicates with the gas groove (Fig. 5 ref. 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728